DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
2.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Attorney Charles H. Humkey on 24 June 2022.
The application has been amended as follows:

1. (Currently Amended) A method of performing surgery on a patient comprising:
providing a prosthetic femoral component having a planar anterior bone-contacting surface and a planar posterior bone-contacting surface, the anterior bone-contacting surface being spaced apart a first distance from the posterior bone-contacting surface; 
obtaining bone density data of a distal femur of the patient; 
resecting the distal femur of the patient to provide a planar anterior femoral surface and a planar posterior femoral surface, the anterior femoral surface being spaced apart a second distance from the posterior femoral surface, the second distance being smaller than the first distance to provide an interference fit between the prosthetic femoral component and the resected distal femur; and 
implanting the prosthetic femoral component onto the resected distal femur,
wherein the anterior bone-contacting surface and the posterior bone-contacting surface correspond to the anterior femoral surface and the posterior femoral surface, respectively,   
wherein a difference between the first distance and the second distance is based upon the obtained bone density data of the distal femur,
wherein the bone density data is derived from image data,
wherein resecting the distal femur is performed manually with a manual resection tool and a patient-specific cutting guide,
wherein the patient-specific cutting guide includes an anterior cutting guide slot or surface and a posterior cutting guide slot or surface,
wherein resecting the distal femur includes passing the manual resection tool through the anterior cutting guide slot or along the anterior cutting guide surface of the patient-specific cutting guide to form the planar anterior femoral surface and through the posterior cutting guide slot or along the posterior cutting guide surface of the patient-specific cutting guide to form the planar posterior femoral surface,
wherein a distance between the anterior cutting guide slot or surface and the posterior cutting guide slot or surface may be increased or decreased to provide an optimized interference fit between the prosthetic femoral component and the resected distal femur.
2. (Canceled)
3. (Currently Amended) The method of claim [[1, wherein the image data is CT (computed tomography) image data.  
4. (Currently Amended) The method of claim 3, wherein the step of obtaining bone [[data includes calculating one or more Hounsfield values from the CT image data.  
5. (Original) The method of claim 1, wherein the bone density data is derived from image data of a single individual.  
6. (Original) The method of claim 1, wherein the bone density data corresponds to a population.  
7. (Original) The method of claim 1, wherein the bone density data is obtained intraoperatively.  
8.-14. (Canceled)

Reasons for Allowance
3.	The following is an examiner’s statement of reasons for allowance: the Prior Art does not disclose or suggest a method of performing surgery on a patient comprising the combination of structural and functional limitations as set forth in above-amended independent claim 1, particularly comprising:
providing a prosthetic femoral component having a planar anterior bone-contacting surface and a planar posterior bone-contacting surface, the anterior bone-contacting surface being spaced apart a first distance from the posterior bone-contacting surface; 
obtaining bone density data of a distal femur of the patient; 
resecting the distal femur of the patient to provide a planar anterior femoral surface and a planar posterior femoral surface, the anterior femoral surface being spaced apart a second distance from the posterior femoral surface, the second distance being smaller than the first distance to provide an interference fit between the prosthetic femoral component and the resected distal femur; and 
implanting the prosthetic femoral component onto the resected distal femur,
wherein the anterior bone-contacting surface and the posterior bone-contacting surface correspond to the anterior femoral surface and the posterior femoral surface, respectively,   
wherein a difference between the first distance and the second distance is based upon the obtained bone density data of the distal femur,
wherein the bone density data is derived from image data,
wherein resecting the distal femur is performed manually with a manual resection tool and a patient-specific cutting guide,
wherein the patient-specific cutting guide includes an anterior cutting guide slot or surface and a posterior cutting guide slot or surface,
wherein resecting the distal femur includes passing the manual resection tool through the anterior cutting guide slot or along the anterior cutting guide surface of the patient-specific cutting guide to form the planar anterior femoral surface and through the posterior cutting guide slot or along the posterior cutting guide surface of the patient-specific cutting guide to form the planar posterior femoral surface,
wherein a distance between the anterior cutting guide slot or surface and the posterior cutting guide slot or surface may be increased or decreased to provide an optimized interference fit between the prosthetic femoral component and the resected distal femur.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
4.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 5,925,049
US PG Pub No. 2011/0087332 A1
US PG Pub No. 2012/0323244 A1 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Javier G. Blanco whose telephone number is (571)272-4747.  The examiner can normally be reached on M- F (10am-7:30pm).
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, SPE Jerrah C. Edwards, at (408) 918-7557.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JAVIER G BLANCO/             Primary Examiner, Art Unit 3774